UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTPHER O'ROURKE,

                       Plaintiff,            19cv3366 (JGK)

           - against -                      ORDER

60 th STREET, LLC et al.

                       Defendants.

JOHN G. KOELTL, District Judge:

     The Clerk is directed to close Docket Number 17.

SO ORDERED.

Dated:    New York, New York
          December  7!,2019
                                            John G. Koeltl
                                     United States District Judge




                                      USDC SONY
                                      DOCUMENT
                                      ELECTRONICALLY FILED
                                      DCC# ______       -------·
                                                _fc2..:~--Lt__ _
                                      DATE FILED:
